Mr. Justice McBride delivered the opinion of the court. 5. Mobtgages, § 433*—when lien of mortgage kept alive by payments by one joint debtor enforceable against mortgaged premises. While a personal payment on a joint and several note by one of two joint debtors without the consent or knowledge of the other will not operate to bind the other so as to authorize a new promise taking the case out of the statute of limitations, still a mortgage given to secure such a note will operate as a lien on the mortgaged premises so long as the payments of the note may he enforced against either joint debtor and until the debt is extinguished, and it is immaterial that one of the mortgaged tracts belonged to one debtor and the other to the other debtor. 6. Appeal and ebbob, § 1327*—when presumed that court heard evidence authorizing appointment of receiver. Where a decree authorizes the appointment of a receiver, it will be presumed that the trial court heard evidence authorizing his appointment, especially in absence of the showing of a reason why the court erred in the appointment. 7. Appeal and ebbob, § 1414*—when finding of court not disturbed as against weight of evidence. A finding of a trial court will not be disturbed as against the weight of evidence where it is supported by clear evidence.